WALLER, Circuit Judge.
The issues, contentions, and proceedings here are practically identical with the issues, contentions, and proceedings in the case of General Life Insurance Co. v. Commissioner of Internal Revenue, 5 Cir., 137 F.2d 185, and is governed by the decision in the latter case, rendered July 8, 1943. We hold that, for federal income tax purposes, Petitioner is a life insurance company within the purview of Secs. 201(a) and 202(b) of Internal Revenue Code, 26 U.S.C.A. Int.Rev.Code, §§ 201(a), 202(b), and that Petitioner is not a Benevolent Life Insurance Association of a purely local nature within the exemption of Sec. 101(10), Internal Revenue Code, 26 U.S.C.A. Int.Rev.Code, § 101(10).
Reversed.
HOLMES, Circuit Judge, dissents for the reasons given in the case of General Life Insurance Co., v. Commissioner of Internal Revenue, 5 Cir., 137 F.2d 185.